Appeal from an award of workmen’s compensation by the State Industrial Board for reduced earnings. At the time of the accident the claimant received a salary and moneys for living expenses while traveling. As the result of the accident he was unable to do the work required of a traveling man and so received only his salary, thus being compelled to pay his own living expenses. This was in substance a reduction in earnings. The finding that claimant’s average annual earnings for the year preceding his injury, in the same employment, amounted to $5,550 is questioned as arbitrary. During a substantial portion of this period he earned between $7,000 and $8,000 (one witness said $9,000) and for another portion $75 per week plus living expense moneys of $1,000 to $1,200 per year. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.